Citation Nr: 1113886	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  06-22 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder for the period prior to September 29, 2008.

2.  Entitlement to an initial disability rating in excess of 50 percent for adjustment disorder.

3.  Entitlement to a disability rating in excess of 30 percent for asthma.

4.  Entitlement to a compensable disability rating for hypertension.  

5.  Entitlement to a compensable disability rating for eczema.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to a service-connected disability.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

8.  Entitlement to special monthly compensation based on the need for aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active service extended from November 1991 to November 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

An April 2005 rating decision granted service connection for a psychiatric disability, adjustment disorder, and assigned a 30 percent disability rating.  An April 2009 rating decision assigned a 50 percent disability rating for the service-connected psychiatric disability, effective September 29, 2008.

A September 2005 rating decision denied entitlement to an increased rating for asthma.  A September 2009 rating decision denied entitlement to increased (compensable) disability ratings for hypertension and eczema; denied service connection for GERD and erectile dysfunction; and denied entitlement to special monthly compensation based on the need for aid and attendance or being housebound, for the period of time subsequent to July 1, 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran did not filed a substantive appeal, VA Form 9, with respect to the September 2009 rating decision on appeal.  However, his representative did file a VA Form 646, in June 2010.  This is timely to be considered a substantive appeal of those issues denied by the September 2009 RO rating decision.  

On this form, the representative specifically stated "Vet[eran] requests video conference."  This must be viewed as a request for a video hearing before a Veterans Law Judge.  The Veteran has not been accorded the requested hearing.  This must be done.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested video conference hearing before the Board in the order that this original request for a hearing was received.  The Veteran and his representative must be provided proper notice of the date and time of the scheduled hearing and the notification must be documented in the claims file.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

